TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                         JUDGMENT RENDERED APRIL 19, 2013



                                     NO. 03-12-00594-CV


                                 S. Belinda Wright, Appellant

                                                v.

 The First National Bank of Bastrop; Cody Mauck, Individually and as President of First
  National Bank of Bastrop, Elgin Branch; The Davis Law Firm; and Johnnie F. Davis,
                                       Appellees




        APPEAL FROM THE 21ST DISTRICT COURT OF BASTROP COUNTY
        BEFORE CHIEF JUSTICE JONES, JUSTICES GOODWIN AND FIELD
               AFFIRMED -- OPINION BY CHIEF JUSTICE JONES




THIS CAUSE came on to be heard on the record of the court below, and the same being

considered, it is the opinion of this Court that there was no error requiring reversal in the trial

court’s order: IT IS THEREFORE considered, adjudged and ordered that the trial court’s order

is in all things affirmed. It is FURTHER ordered that the appellant pay all costs relating to this

appeal, both in this Court and the court below; and that this decision be certified below

for observance.